DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 2, 3, 5, and 7 are objected to because of the following informalities:  
In claim.
In claim 3, the limitations "the second step motor of the motor drive unit… according to the inputted water volume at the input unit" suggests that claim 3 should depend upon claim 2 instead of claim 1.
In claim 5, the limitation "the motor drive unit to reactive the first step motor" contains a spelling/grammatical error and should read as '-- the motor drive unit to reactivate the first step motor --'.
In claim 5, the limitation "when the detected real-time water temperature is equal to the detected water temperature" contains an error and should read as '-- when the detected real-time water temperature is equal to the inputted water temperature --'.    Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a power source unit," "a motor drive unit," "a control unit" in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “a power source unit," "a motor drive unit," and "a control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2011/0185493 A1) and in view of Rodenbeck (US 2007/0246550 A1).
In regards to claim 1, Chen teaches an intelligent water outlet device (see abstract and figs. 1 and 3), furnished with a water-temperature regulating valve (valve B) having an adjusting gear (motorized temperature controlling gear valve 183, see figs.10-11) and at least one water outlet (107), a mixing ratio of cold and hot water being adjusted by rotating the adjusting bar (valve 183 adjusts cold and hot water mixing ratio, see figs. 10-11 and paragraphs 101-102), comprising: a power source unit (power supply package 121, see fig. 3), receiving a DC power to energizing the intelligent water outlet device (121 receiving DC power, see fig. 3 and paragraph 73); an input unit (at least sensors A, B, C, D, E, 119, and signals 141-145, sending and receiving parts, see figs. 1-4), having at least two temperature buttons (temperature setting button sensors such as A, B, that set different temperature values, see paragraphs 32 and 26-28) for inputting different temperature values (different temperature values for first or second customized preset modes, see paragraphs 26-28); a first motor (motor, see fig. 12), having a rotational power output shaft coaxial and integrally connected with the gear part of the water-temperature regulating valve (motor connected to the gear valve 185, see figs. 10-12), the power output shaft being used for rotating the gear of the valve (see paragraph 117); a motor drive unit (temperature control assembly 124 and part of the processor 122  that provides signals 301 and 302 for controlling motors of valves 182-184, see figs. 10-12 and paragraphs 74, 84, and 87-91), used for driving the first motor and providing the first 
However, Chen does not explicitly teach a rotatable adjusting bar at the valve for adjusting water ratio, physical temperature buttons, and step motor performing negative rotation.
Rodenbeck teaches a temperature regulating valve (900) with a rotatable adjusting bar (valve shaft 918 rotated by gear 954, see figs. 32c-32d, see paragraph 346) for adjusting water mixing ratio (see paragraph 346), and an input unit with at least two physical temperature buttons (at least two buttons 140 for temperature inputs, see fig. 13e and paragraphs 145, 214), and a step motor (956) having a rotational power output shaft (shaft, see paragraph 345) integrally connected with the adjusting bar of the temperature regulating valve (via gear 954, see figs. 32c-32d and paragraphs 345-346), where the stepper motor is capable of performing negative rotation (it is well known that stepper motor is capable of performing negative rotations), and operating the temperature regulating valve to output warm water having the inputted temperature value (see paragraphs 11, 33, 139, and 145).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temperature regulating valve of the outlet device of Chen by providing a rotatable adjusting bar and a step motor as taught by Rodenbeck to the temperature regulating valve of Chen in order to provide excellent speed control with precise positioning and repeatability of 
In regards to claim 4, Chen teaches an intelligent water outlet device (see abstract and figs. 1 and 3), furnished with a water-temperature regulating valve (valve B) having an adjusting gear (motorized temperature controlling gear valve 183, see figs.10-11) and at least one water outlet (107), a mixing ratio of cold and hot water being adjusted by rotating the adjusting bar (valve 183 adjusts cold and hot water mixing ratio, see figs. 10-11 and paragraphs 101-102), comprising: a power source unit (power supply package 121, see fig. 3), receiving a DC power to energizing the intelligent water outlet device (121 receiving DC power, see fig. 3 and paragraph 73); an input unit (at least sensors A, B, C, D, E, 119, and signals 141-145, sending and receiving parts, see figs. 1-4), having at least two temperature buttons (temperature setting button sensors such as A, B, that set different temperature values, see paragraphs 32 and 26-28) for inputting different temperature values (different temperature values for first or second customized preset modes, see paragraphs 26-28); a first motor (motor, see fig. 12), having a rotational power output shaft coaxial and integrally connected with the gear part of the water-temperature regulating valve (motor connected to the gear valve 185, see figs. 10-12), the power output shaft being used for rotating the gear of the valve (see paragraph 117); a motor drive unit (temperature control assembly 124 and part of the processor 122  that provides signals 301 and 302 for controlling motors of valves 182-184, see figs. 10-12 and paragraphs 74, 84, and 87-91), used for driving the first motor and providing the first motor to perform a positive rotation, and a 0-degree calibration (opening and closing positions of the valve controlled by controlling the motor, see figs. 10-12 and paragraphs 117 and 130); a water-temperature detecting unit (temperature control module 312 along with sensor 119, see fig. 4), used for 
However, Chen does not explicitly teach a rotatable adjusting bar at the valve for adjusting water ratio, physical temperature buttons, and step motor performing negative rotation.
Rodenbeck teaches a temperature regulating valve (900) with a rotatable adjusting bar (valve shaft 918 rotated by gear 954, see figs. 32c-32d, see paragraph 346) for adjusting water mixing ratio (see paragraph 346), and an input unit with at least two physical temperature buttons (at least two buttons 140 for temperature inputs, see fig. 13e and paragraphs 145, 214), and a step motor (956) having a rotational power output shaft (shaft, see paragraph 345) integrally connected with the adjusting bar of the temperature regulating valve (via gear 954, see figs. 32c-32d and paragraphs 345-346), where the stepper motor is capable of performing negative rotation (it is well known that stepper motor is capable of performing negative rotations), and operating the temperature regulating valve to output warm water having the inputted temperature value (see paragraphs 11, 33, 139, and 145) and providing temperature sensor (142, 178) at the temperature regulating valve to measure temperature inside the water-temperature regulating valve (see fig. 1 and paragraph 146 and 151) and the control unit (166) receives the real-time sensed water temperature and controls the motor shaft until the inputted temperature value is equal to the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temperature regulating valve of the outlet device of Chen by providing a rotatable adjusting bar and a step motor as taught by Rodenbeck to the temperature regulating valve of Chen in order to provide excellent speed control with precise positioning and repeatability of movement and retaining and controlling fixed positions at the temperature regulating valve in combination with the adjusting bar at the valve. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an input unit with temperature input buttons as taught by Rodenbeck to the outlet device of Chen as modified in order to grant the user the ability to adjust and readjust flow and temperature control inputs and temperature setpoints according to the need of the user and to receive comfortable temperature at the outlet of the faucet.
Allowable Subject Matter
Claims 2-3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                
/NELSON J NIEVES/Primary Examiner, Art Unit 3763